Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Maress Brown appeals the district court’s order dismissing his Title VII employment discrimination action because Brown did not (a) name a proper “employer,” as that term is defined in 42 U.S.C. § 2000e(b) (2012); and (b) administratively exhaust his claims as to the two named Defendants. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Brown’s informal brief does not challenge either basis for the district court’s disposition, Brown has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.